By the Oou/rt.

Sherburne, J.
The complaint contains three counts upon the same cause of action: There is a demurrer to the first and third counts.
It appears from the third count, that on the second day of June, 1854, B. L. Eaton and John A. Denison, made their promissory note for the sum of $1,945- 08, payable to the defendants in Error, that before the delivery of the same to the payees, the Plaintiff in Error wrote his name in blank on the back of the same, and that he did so for the express purpose of giving the makers, Eaton & Denison, credit withthepayees, and of becoming security for the payment of said note; and that afterwards before the maturity of the note, the makers delivered the same to the payees, the Defendants in Error, for a good and valuable consideration, they relying upon the name *387■of Winslow for their security. There is also an allegation of the usual demand and notice.
These facts present the same points which were raised in the case of Allen Pierse, Plaintiff in Error, vs. Irvine, Stone & McCormick, decided at this term, and the judgment below must be affirmed for the same reasons which were given in that case.
As the action may be sustained upon the third count, it is unnecessary to notice the objections to the first.
[Judgment affirmed.]